Citation Nr: 0718987	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  99-19 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to additional vocational rehabilitation training 
under the provisions of Chapter 31, Title 38, United States 
Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel




INTRODUCTION

The veteran had active service from July 1976 to April 1982.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 24, 2003 letter by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which denied the veteran's re-
application for VA Vocational Rehabilitation Services.

The Board remanded this case in July 2006 for procedural 
considerations, and the action requested in that remand has 
been accomplished.  This case is now ready for further 
appellate review.


FINDINGS OF FACT

1.  Through participation in his vocational rehabilitation 
program, the veteran received an Associate of Arts (AA) 
degree in Property Management and Real Estate at Madison Area 
Technical College in December 1997.  

2.  The veteran was thereafter employed as a leasing agent 
with a private company as of January 5, 1998, after which he 
was moved to rehabilitated status 60 days later.  He 
subsequently was an assessor with the State of Wisconsin 
Department of Revenue between June 2000 and March 2004, at 
which time he was terminated from that position.  

3.  The evidence does not reflect that the veteran's service-
connected chronic low back strain with degenerative changes 
has worsened to the extent that the effects of this 
disability preclude him from performing the duties of the 
occupation for which he was found rehabilitated.

4.  The veteran's employment handicap and capabilities do not 
render him unsuitable for employment in the occupational 
objective for which services were provided by VA.

CONCLUSION OF LAW

The criteria for entitlement to additional vocational 
rehabilitation benefits under Chapter 31, Title 38 of the 
United States Code, have not been met.  38 U.S.C.A. § 3100 
(West 2002); 38 C.F.R. §§ 21.283, 21.284 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

At the outset, the Board notes that there is some authority 
for the proposition that VA's heightened duty to assist and 
notify veterans regarding their cases under the provisions of 
the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005) (VCAA) is 
applicable to claims such as the one decided herein.  Barger 
v. Principi, 16 Vet. App. 132 (2002).  In Barger, the United 
States Court of Appeals for Veterans Claims (Court) held that 
these expanded duties are not applicable to cases involving 
the waiver of recovery of overpayment claims, pointing out 
that the statute at issue in such cases was not found in 
Title 38, United States Code, Chapter 51.  Here, the 
applicable statutes in are likewise not found in Chapter 51 
(rather, in Chapter 31).  However, even if applicable, the 
Board finds that the claim has now been sufficiently 
developed pursuant to the VCAA.

More specifically, following the Board's remand in October 
2003, the veteran was provided with an April 2004 letter that 
outlined the evidence necessary to substantiate his claim, 
and the respective obligations of VA and the veteran in 
obtaining that evidence.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Although the April 2004 VCAA notice letter was provided after 
the original denial of the claim, and did not specifically 
request that appellant provide any evidence in appellant's 
possession that pertained to the claim as addressed in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), as 
demonstrated from the foregoing communications from the RO 
and the Board, the Board finds that appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  All the VA requires is that the 
duty to notify under the VCAA is satisfied, and the claimants 
are given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have then been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  

The RO also subsequently readjudicate the claim in the 
January 2006, December 2006, and January 2007 supplemental 
statements of the case.  

The Board additionally notes that the veteran has been 
provided with the applicable law and regulations, and has not 
indicated any intention to provide any additional evidence in 
support of his claim.

Consequently, based on all of the foregoing, VA has met the 
burden to show that any failure to notify in this case was 
not prejudicial to the veteran.  Sanders v. Nicholson, No. 
06-7001 (Fed. Cir. May 16, 2007); Simmons v. Nicholson, No. 
06-7002 (Fed. Cir. May 16, 2007).  Therefore, the remand of 
this claim for further notice and/or development under the 
VCAA would be an unnecessary use of VA time and resources.

The veteran seeks entitlement to additional vocational 
rehabilitation benefits pursuant to Chapter 31.  Initially, 
the Board notes that currently, service connection is in 
effect for a chronic low back strain with degenerative 
changes, evaluated as 40 percent disabling.  

Through participation in his vocational rehabilitation 
program, the veteran received an AA degree in Property 
Management and Real Estate at Madison Area Technical College 
in December 1997.  

The veteran was thereafter employed as a leasing agent with a 
private company as of January 5, 1998, after which he was 
moved to rehabilitated status 60 days later.  He subsequently 
was an assessor with the State of Wisconsin Department of 
Revenue between June 2000 and March 2004, at which time he 
was terminated from that position.  

March 2000 records from the Social Security Administration 
(SSA) note that the veteran's disabilities included chronic 
low back strain and that the veteran was reportedly unable to 
work because of this condition and his diabetes.  SSA denied 
the veteran's claim for SSA disability benefits at this time 
because it determined that the veteran's condition was not 
severe enough to keep the veteran from working, noting that 
it considered the medical and other information.  SSA records 
reflect that the veteran's most recent occupation was as a 
phlebotomist, and that in this capacity, the veteran 
indicated he was required to do a lot of standing and 
bending.  The veteran did not identify his prior occupation 
as a leasing agent.

An August 2002 rating decision increased the rating for the 
veteran's service-connected disability to 20 to 40 percent 
based on findings of severe limitation of motion of the 
lumbar spine.  

Prior to the veteran's termination from his position with the 
State of Wisconsin Department of Revenue, the veteran 
submitted a February 2003 application for vocational 
rehabilitation, and was provided with a letter explaining the 
criteria for overturning rehabilitated status.  A February 
2003 letter from the veteran expressed concerns that state 
budget cuts would affect his position with the Department of 
Revenue.

A February 24, 2003 letter then denied the veteran's claim, 
noting that he continued to work in the field for which he 
was trained, and the lack of evidence to show that the field 
was unsuitable given his disability.  

A March 2003 letter to the veteran also acknowledged receipt 
of information from the veteran regarding his use of medical 
leave at his position with the State of Wisconsin for 
conditions which included a chronic back condition, however, 
it was noted that the evidence did not demonstrate that the 
veteran's employment aggravated his back condition.  Thus, 
the RO continued to deny the veteran's claim on the basis 
that the evidence did not show he could no longer work in the 
occupation he had been trained for due to the worsening of 
his service-connected disability or that the occupation for 
which he had been rehabilitated was now unsuitable for the 
veteran due to his specific employment handicap.  

In March 2003, the veteran filed a notice of disagreement 
with the determination that he was rehabilitated, and this 
appeal ensued.  In his April 2003 substantive appeal, he 
noted that his back condition had gotten worse, and that he 
wanted to complete a four year degree program so he would not 
be limited in his employment options.

A VA medical statement from October 2003 reflects an 
examiner's opinion that the veteran's symptoms of nonservice-
connected depression would prevent him from working 
effectively at his job.  The examiner therefore supported the 
veteran's request for a medical leave of at least a month's 
time.  

January 2006 VA outpatient records reflect that the veteran 
complained of chronic back pain, described as stiffness with 
radiation to the left buttock.  He also noted increased pain 
and stiffness over the previous two days.  

VA spine examination in March 2006 revealed that the veteran 
reported last working in March 2004.  The veteran further 
reported that he had not worked since this time for a variety 
of issues, not specifically his back.  The examiner noted 
that the record revealed evidence of only one period of 
treatment for low back pain in January of 2006.  The veteran 
did not use a back brace or cane, and reported being able to 
easily walk a distance of 4 blocks.  Ordinarily, he was able 
to conduct his daily activities, but on bad days, he was 
unable to bathe or groom.  Physical examination revealed that 
the veteran was able to flex to 70 degrees.

In a letter dated in February 2006, the veteran indicated 
that he had been employed with the Department of Revenue 
between June 2000 and March 2004, and was now participating 
in an employment program that was managed by Milwaukee 
County.  




II.  Analysis

Applicable VA regulation provides that, for purposes of 
Chapter 31 benefits, a veteran shall be declared 
rehabilitated when he or she has overcome the employment 
handicap to the maximum extent feasible as described in 
paragraph (c), (d) or (e) of 38 C.F.R. § 21.283.  38 C.F.R. § 
21.283(a) (2006); see also, 38 U.S.C.A. § 3101 (West 2002).  
The regulation also indicates that the term "suitably 
employed" includes employment in the competitive labor 
market, sheltered situations, or on a nonpay basis which is 
consistent with the veteran's abilities, aptitudes and 
interests if the criteria contained in paragraph (c)(1) or 
(2) of section 21.283 are otherwise met.  38 C.F.R. § 
21.283(b) (2006).

38 C.F.R. § 21.283(c) (2006) provides that a veteran who has 
been found to be rehabilitated to the point of employability 
shall be declared rehabilitated if he or she: (1) Is employed 
in the occupational objective for which a program of services 
was provided or in a closely related occupation for at least 
60 continuous days; (2) Is employed in an occupation 
unrelated to the occupational objective of the veteran's 
rehabilitation plan for at least 60 continuous days if the 
veteran concurs in the change and such employment follows 
efforts to secure employment for the veteran in the 
occupation objective of a rehabilitation plan, is consistent 
with the veteran's aptitudes, interests, and abilities; and 
utilizes some of the academic, technical or professional 
knowledge and skills obtained under the rehabilitation plan; 
or (3) Pursues additional education or training, in lieu of 
obtaining employment, after completing his or her prescribed 
program of training and rehabilitation services if: (i) The 
additional education or training is not approvable as part of 
the veteran's rehabilitation program under this chapter; and 
(ii) Achievement of employment consistent with the veteran's 
aptitudes, interests, and abilities will be enhanced by the 
completion of the additional education or training.

In light of the facts presented in this case and the 
foregoing regulatory provisions, the Board finds that the 
veteran was properly found rehabilitated in 1998.  At that 
time, rehabilitation to the point of employability had been 
achieved.  

In this case, the record shows that, while in the vocational 
rehabilitation program and thereafter, the veteran was 
suitably employed, as defined above, as a leasing agent and 
thereafter as an assessor with the Wisconsin Department of 
Revenue.  It is also clear that he held each of these 
positions for over 60 days, and that the veteran's leasing 
agent position followed efforts to secure employment in the 
occupation objective of his rehabilitation plan.  

Given the foregoing, i.e. that the veteran has been deemed 
rehabilitated, in order to obtain reentrance into 
rehabilitation to the point of employability, i.e., receive 
an additional period of training or services, the evidence 
must show the following: (1) the veteran has a compensable 
service-connected disability and either; (2) current facts, 
including any relevant medical findings, establish that his 
service-connected disability has worsened to the extent that 
the effects of the service-connected disability considered in 
relation to other facts precludes him from performing the 
duties of the occupation for which she previously was found 
rehabilitated; or (3) the occupation for which he previously 
was found rehabilitated under Chapter 31 is found to be 
unsuitable on the basis of his specific employment handicap 
and capabilities.  38 C.F.R. § 21.284 (2006).

As noted above, the veteran has a single service-connected 
disability that consists of chronic low back strain with 
degenerative changes, and in this regard, March 2006 findings 
reflect the veteran's ability to easily walk four blocks and 
flex his lumbar spine to 70 degrees.  In addition, the Board 
notes that even with findings of more pronounced limitation 
of flexion exhibited in July 2002, the veteran was able to 
maintain employment through his termination from the 
Department of the Revenue in March 2004.  

In summary, to the extent that the manifestations of his low 
back disability have increased, there is no suggestion that 
they have worsened to the extent that, when considered in 
relation to other facts, he is precluded from performing the 
duties of the occupation for which he previously was found 
rehabilitated.

The medical evidence also does not show that the type of 
occupation for which the veteran previously was found 
rehabilitated under Chapter 31 is unsuitable on the basis of 
his specific employment handicap and capabilities.  38 C.F.R. 
§ 21.284(a)(2), (3) (2006).  As was noted previously, even 
with more pronounced symptoms in July 2002, the veteran 
continued to be able to maintain his previous employment with 
the Department of Revenue.  

Based on the aforementioned discussion, the Board finds that 
the evidence is against the veteran's claim of entitlement to 
additional vocational rehabilitation benefits and the 
requisite provisions of 38 C.F.R. § 21.284 (2006) have not 
been met.  The Board points out that the purpose of the 
Chapter 31 vocational rehabilitation program is to provide 
the assistance necessary to enable veterans to obtain and 
maintain suitable employment, and that this goal was met in 
this case.

As a final note, the Board points out that the Board's 
decision does not preclude the veteran from subsequently 
seeking to reenter the vocational rehabilitation program if 
it can be determined at a future date that the occupation he 
was trained for is no longer suitable on the basis of his 
specific employment handicap and capabilities and, if other 
criteria are met, to include the establishment of an suitable 
employment plan.


ORDER

Entitlement to additional vocational rehabilitation benefits 
under Chapter 31, Title 38 of the United States Code is 
denied.


____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


